Judgment, Supreme Court, Bronx County (Richard Lee Price, J.), rendered November 8, 2006, convicting defendant, after a jury trial, of assault in the third degree, and sentencing him to a term of one year, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility, and the fact that the jury acquitted defendant of another charge does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]). The credible evidence disproved defendant’s justification defense beyond a reasonable doubt. Concur—Mazzarelli, J.P., Sweeny, Nardelli, Freedman and Richter, JJ.